PRICE, Judge:
In August of 1960, Mr. and Mrs. Clair T. Lerch entered into an Agreement of Sale with appellants for the property *236involved in this appeal. On March 13, 1978, the Lerchs assigned their rights under that agreement to the appellees. On March 15, 1978, the appellees entered judgment by confession in ejectment against the appellants for possession of the premises.
On April 24,1978, appellants filed a petition to strike or to open the judgment, upon which a rule to show cause was issued and the proceedings stayed. The parties entered into a stipulated statement of facts, and after due consideration, the Court of Common Pleas of Lehigh County found appellants’ petition to be without merit and by order dated September 21, 1978, dismissed the petition.
.By an excellent opinion dated February 28, 1979, the Court of Common Pleas of Lehigh County (Honorable David E. Mellenberg) confessed error in refusing to grant appellants’ petition to open and agreed upon remand to open the judgment and proceed to disposition by summary judgment based upon the stipulated facts.
We agree and affirm that portion of the order of September 21,1978, denying the petition to strike, but reverse that portion denying the petition to open and remand to the Court of Common Pleas of Lehigh County for opening of the judgment and further proceedings.